 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GINNY RENE BURNS,                                  Case No. 1:19-cv-01534-SAB

12                  Plaintiff,                          ORDER GRANTING APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS
13          v.
                                                        (ECF No. 2)
14   COMMISSIONER OF SOCIAL SECURITY,

15                  Defendant.

16

17          Plaintiff Ginny Rene Burns filed a complaint on October 29, 2019, along with an

18 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF Nos. 1, 2.)

19 Plaintiff’s application demonstrates entitlement to proceed without prepayment of fees.
20          Notwithstanding this order, the Court does not direct that service be undertaken until the

21 Court screens the complaint in due course and issues its screening order.

22          Accordingly, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis.

23
     IT IS SO ORDERED.
24

25 Dated:     November 13, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
